DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically:
With regards to claim 1: The limitation “evaluation unit” is unclear because either the specification, claims and /or drawings fail to recite sufficient definite structure, material or acts to perform those functions of said “setting means”. Although pages 4, 8-10, 14, 24, 37 of the specification mention the “evaluation unit’ with its function in the same manner as in claim 1. Additionally, Figs. 1, 2c, & 5 simply depict an empty box with the letter “A” inside as the “evaluation unit”, which is not a structure able to perform the evaluation of impedance and/or capacitance. Furthermore, the other elements connected to the box with the letter “A” such as capacitors and diodes are not sufficient to perform an evaluation process.
The preamble “liquid containers (1), in particular containers for reagents or sample tubes” is indefinite because the term “in particular makes it unclear to determine whether the limitation is referring to the “liquid containers”, or, if it is referring to a container for “reagents”, or, if it is referring to “sample tubes”. In addition, in order to 
The limitation “arranging a liquid container (1) or a carrier unit (5) having at least one receptacle (6) for accommodating a liquid container (1), in particular a sample tube” is indefinite because the term “in particular” makes unclear to determine whether the limitation is referring to a “liquid container’, or, if it is referring to a “sample tube”. In addition, in order to apply the prior art in the rejections below, the Examiner interprets that said limitation refers to a “liquid container’.
The limitation “determine an impedance, in particular a capacitance” is indefinite because the term “in particular” makes unclear to determine whether the limitation is referring to determining “impedance”, or, if it is referring to determining “capacitance”. In addition, in order to apply the prior art in the rejections below, the Examiner interprets that said limitation refers to “capacitance”.
The limitation “connected to the sensor electronic unit (7), in particular the signal generator” is indefinite because the term “in particular” makes it unclear to determine whether the limitation is referring to the connection to the “sensor electronic unit (7)’, or, if it is referring to the connection to the “generator”. In addition, in order to apply the prior art in the rejections below, the Examiner interprets that said limitation refers to “sensor electronic unit (7)”.
Furthermore, claims 2-11 are also rejected because they depend and further limit claim 1.
With regards to claim 2: Specifically, the limitation “wherein the guard electrode (9) is in particular located between the measurement electrode (3) and the base plate 
With regards to claim 4: Specifically, the “limitation wherein the third guard electrode (93) covers at least the measurement electrode (3), in particular covers the measurement electrode (3) as well as the first and second guard electrode (91, 92)” where the term “in particular” makes it unclear to determine whether the limitation is referring to.
With regards to claim 5: Specifically, the limitation “wherein the first and second ground electrode (101,102) are in turn arranged…..” is indefinite because the term “ “are in turn” makes it unclear to determine whether the limitation is referring to.
With regards to claim 6: Specifically, the limitation “the possible guard electrodes (91, 92, 93, 94, 95) and the possible ground electrodes (101, 102) are designed in the form of strips and are 5 aligned vertically and in particular parallel to a longitudinal axis (a) of the liquid container (1), in particular the sample tube, during operation of the device” where the terms “the possible” and “in particular” makes it unclear to determine what theses limitation is referring to.
With regards to claim 7: The limitation “in particular the sample tube, and the first and second guard electrode (91, 92) in particular each have a width of more than 100 % of the diameter of the liquid container (1), in particular 15 the sample tube” where the term “in particular” makes it unclear to determine what theses limitation is referring to.
With regards to claim 8: The limitation “wherein the signal (s) is in particular a sinusoidal signal with a frequency in the range from 20 kHz to 400 kHz or a stairstep-
With regards to claim 9: the guard electrodes (91, 92, 93, 94, 95) is of low impedance, and can in particular be generated from the signal (s) for exciting the measuring 5 electrode where the term “in particular” makes it unclear to determine whether the limitation is referring to.
With regards to claim 10: Specifically, the limitation “a printed circuit board, 10 in particular as a multi-layer printed circuit board” where the term “in particular” makes it unclear to determine what theses limitation is referring to.
With regards to claim 11: Specifically, the limitation “the possible first and second ground electrode” “the possible third guard electrode”, “the possible fourth and fifth guard electrode”, “and possibly on one or more further intermediate layers” makes it unclear to determine what theses limitation is referring to. 
With regards to Method claims 12-15, the method claims are thereby met by the device of the 112 rejection as applied to claims 1-11 above.  
With regards to claim 15: Specifically, the limitation “a particular liquid (12), in particular a particular reagent, in the liquid container (1)”, “with a second frequency, in particular in a range”, makes it unclear to determine what theses limitation is referring to.
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim element “a conductive base” and “the base plate” should be consistent with each other in order .  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: The claim element “a conductive base” and “the base plate” should be consistent with each other in order to improve consistency and clarity of the claim language.  Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852